Citation Nr: 0432107	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision which 
denied an increase in a 20 percent rating for bilateral 
hearing loss.  In a July 2003 decision review officer's 
decision, the evaluation for bilateral hearing loss was 
increased to 40 percent disabling, effective July 31, 2002, 
the date of the veteran's claim for an increased rating.  

A Travel Board hearing was held in April 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

During the April 2004 hearing, the veteran indicated that he 
was unable to work due to his service-connected disabilities.  
There is medical evidence of his hearing loss disability, and 
he is presumed to be seeking the highest available rating.  
Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2004) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  Although the veteran does not 
currently meet the percentage requirements for a total 
rating, see 38 C.F.R. § 4.16(a) (2004), VA policy is to award 
a total rating in all cases in which a service connected 
disability renders a veteran unemployable.  38 C.F.R. 
§ 4.16(b) (2004).  His inferred claim for a total rating 
based on individual unemployability is referred to the RO for 
initial adjudication.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's hearing loss has been manifested by 
auditory acuity level VII in the right ear and auditory 
acuity level VIII in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Code 6100, 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In correspondence dated in September 2002 and January 2004, 
the RO provided notice as to what evidence the veteran was 
responsible for, and what evidence VA would undertake to 
obtain.  In the statement of the case and supplemental 
statements of the case, the RO informed the veteran of what 
the evidence needed to show, in order to substantiate the 
claim on appeal.  

The RO correspondence told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  In this case, 
an initial VCAA notice letter was provided prior to the 
initial RO adjudication of the claim in November 2002.  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of a VA examination that 
was the product of a review of the claims folder and contains 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  



I.  Factual Background

Historically, service connection for bilateral deafness was 
established by rating decision in June 1954 with a 10 percent 
evaluation.  Service connection for tinnitus was also 
established with a 0 percent (noncompensable) rating.  The 
evaluation for service-connected bilateral deafness was 
reduced to 0 percent disabling in a November 1959 RO decision 
and confirmed by Board decision in March 1960.  In a February 
1981 RO decision, the rating for his service-connected 
bilateral hearing loss was increased to 20 percent disabling.  
A separate 10 percent rating for tinnitus was also 
established.  As noted above, the rating for his service-
connected bilateral hearing loss was increased to 40 percent 
disabling by a July 2003 decision review officer's decision.  

A December 2001 VA audiological record notes that audiometric 
testing showed normal to moderately severe sloping 
sensorineural combined loss on the right with excellent word 
recognition.  On the left, audiometric studies revealed 
normal to profound sloping sensorineural combined loss.  Poor 
word recognition was noted.  

On VA audiological examination in July 2003 the veteran 
complained of worsening speech understanding and tinnitus.  
He related his history of military noise exposure without 
hearing protection.  He denied any significant industrial or 
recreational noise exposure.  Audiometric testing reflected 
pure tone thresholds in the right ear of 50, 75, 75, and 75 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average pure tone threshold for the right ear was 69 
percent.  Pure tone thresholds in the left ear were 55, 90, 
95, and 105 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 86 percent.  Speech 
recognition scores were 64 percent in the right ear and 62 
percent in the left ear.  The examiner indicated that the 
veteran had mild to severe sensorineural hearing loss on the 
right and mild to profound sensorineural hearing loss on the 
left.  It was noted that the veteran's worsening cognition 
for speech was consistent with caused other than military 
noise trauma, such as progression due to aging or illness.  

A VA medical statement dated in April 2004 reflects that the 
veteran had been followed by the VA audiology clinic for 
several years.  It was noted that the veteran had severe to 
profound high frequency haring loss, compromised word 
recognition and limitations of hearing aids in providing 
useful high frequency gain, given the veteran's degree of 
loss.  The examiner indicated that the veteran had made 
reference to distortion of speech with the use of hearing 
aids.  


II.  Analysis

In this case, despite the increased evaluation established in 
the July 2003 decision review officer's decision for 
bilateral hearing loss, the veteran has not been awarded the 
highest possible evaluation.  As a result, the veteran is 
presumed to be seeking the maximum possible evaluation and 
his claim remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz, with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.  

Moreover, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
pure tone threshold average, using Table VIa. 38 C.F.R. 
§§ 4.85(c), 4.86.  In pertinent part, as applicable to the 
present decision, the Roman numeral designation for hearing 
impairment for an ear can be determined from either Table VI 
or Table VIa, whichever results in the higher Roman numeral, 
when the pure tone threshold at each of the four specified 
frequencies is 55 decibels or more.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  

The audiometric findings shown on VA examination in July 2003 
reflect that under the rating criteria, the right ear does 
not have an exceptional pattern of hearing, and thus the 
auditory acuity level is level VII under the standard rating 
method for the right ear.  Although examination results do 
show an exceptional pattern of hearing as to the left ear, 
and thus it may be rated under 38 C.F.R. § 4.86(a) and the 
table for decibel threshold average only, under this method, 
the left ear has a hearing acuity level of VIII under the 
table which is the same acuity level under the standard 
rating method.  Entering the other indicated table of the 
rating schedule, using level VII hearing for the right ear 
and level VIII hearing for the left ear, indicates bilateral 
hearing loss is 40 percent under Diagnostic Code 6100.  

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants more than a 40 
percent rating under the rating criteria. 38 C.F.R. § 4.7.  

In addition, the Board notes that under the provisions of 38 
C.F.R. § 3.321, in exceptional cases an extraschedular 
evaluation can be provided in the interest of justice.  The 
governing norm in such a case is that the case presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this case 
the veteran is retired, so marked interference with 
employment has not been shown. Moreover, his disability has 
not required frequent periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  

The preponderance of the evidence is against the grant of a 
rating higher than 40 percent for bilateral hearing loss. 
Thus, the benefit-of-the- doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



